Beck, Ch. J.
The only question to be determined in this case relates to the jurisdiction of the district court of appeals in proceedings of this nature.
I. Under chapter 37 of the Revision, elections of county officers are contested before a special tribunal organized of triers (judges as they are called in the statute), two of whom are chosen by the parties concerned. This tribunal possesses no other jurisdiction; its powers cease with the disposition of the case which it is created to decide. It is therefore a special and inferior tribunal.
Chapter 86, acts twelfth General Assembly, establishing circuit courts, provides that such courts “shall have exclusive jurisdiction of all appeals and writs of error from justices’ courts, mayors’ courts, and all other inferior tribunals, either in civil or criminal cases.” § 5. A subsequent amendment to the law (chapter 153, acts 13th General Assembly) bestows upon the district court exclusive jurisdiction of all appeals from inferior tribunals in criminal cases, and upon the circuit court like jurisdiction in appeals from such tribunals in civil cases. § 2. The court before which this case was originally tried being an “ inferior *169tribunal,” tbe appeal therefrom is exclusively cognizable in the circuit court.
II. Prior to the statutes above cited, appeals in cases of this character were within the jurisdiction of the district courts. Acts 10th General Assembly, chapter 34, § 2. Counsel for plaintiff insist that, as this provision is not repealed in express words by the latter acts, it must stand under the rule that the repeal of a statute by implication is not favored. This is certainly true, and if by fair and reasonable construction conflicting statutes may be reconciled, both will be upheld and enforced under such construction. But under an equally familiar rule where two laws are in conflict and cannot be reconciled, the one last enacted must prevail, being the latest expression of legislative will. Casey v. Harned, 5 Iowa, 1.
By no reasonable construction can the statutes in question be made to harmonize. The later ones which confer jurisdiction in appeals of this character upon the circuit court, declare such jurisdiction shall be exclusive. This plain and positive language must be disregarded if we consider the prior statute unrepealed and give to it any effect whatever.
Prior to the organization of the circuit court, appeals from all inferior tribunals, as justices’ courts, were taken to the district court under the express provisions of statutes. But the laws regulating the jurisdiction of the circuit court do not in terms repeal these former enactments. The construction contended for fly plaintiff’s counsel would preserve to the district court jurisdiction in all such cases. This has never been claimed.
The judgment of the district court is
Affirmed.